Title: From Benjamin Franklin to Pothonnier & Cie., 24 May 1781
From: Franklin, Benjamin
To: Pothonnier & Cie.


Gentlemen,
Passy, May 24. 1781
I received your Letter of yesterday, and am surpriz’d to find in it a positive Assertion three Times repeated that I formally promised to you the Payment of Gourlade & Moylan’s Account of Disbursements on the Frigate Alliance.
Those Disbursements were not made by my Orders.
The Account was sent by those Gentlemen, not to me, but to Col. Laurens.
He disputed two considerable Articles in it, which he thought ought not to be paid.
When you apply’d to me, I told you that I would pay any Order Col Laurens might draw upon me, for such Part of the Account as he should think fit to allow: and I advised you to apply to him & obtain such Order; for that I could not take upon me to pay other Peoples Accounts without their Request or Approbation.

I made no other Promise.
If I had had the least Thought of paying you the Account without the Order of Mr Laurens, I should have paid it immediately with Cash, and not with a Promise.— Inclos’d I send you a Copy of what I wrote to Messrs Gourlade & Moylan two Days before I receiv’d your Letter. Perhaps by the Return of the Post I may receive the Order of Mr. Laurence.
I shall pay such Order.
But I must be cautious of having any farther Concerns with People who not only make Demands on me for Expences I never ordered, but also make Promises for me which I never dreamt of.
I have the honour to be Gentlemen
Messrs Pothonier & Co
